Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 1 of 10 PageID: 57
                                                           [Docket No. 4]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


    MARK EL, a/k/a Mark Smith,

                    Plaintiff,
                                           Civil No. 19-17577 (RMB/KMW)
        v.

    SGT. ROBERT KOOB, et al.,              OPINION

                    Defendants.



RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court upon the filing of a pro

se Amended Complaint [Docket No. 4] by Plaintiff Mark El a/k/a

Mark Smith (“Plaintiff”) against Sgt. Robert Koob, Officer Sean

Donohue, and Warden Donald J. Lombardo (“Defendants”). In the pro

se Complaint, Plaintiff attempts to assert causes of action under

42 U.S.C. § 1983, alleging that Defendants deprived him of his

constitutional rights through false arrest, false imprisonment,

and unconstitutional conditions of confinement.1

       The Court previously granted Plaintiff’s application for

permission to proceed in forma pauperis (“IFP”). [Docket No. 3.]

However,     in   fulfilling   its   obligation   to   screen   Plaintiff’s



1  The initial Complaint included allegations of malicious
prosecution by Defendant Marylou McAdams Corson, which the Court
dismissed. [See Docket No. 2, at 7-8.] Plaintiff does not attempt
to resuscitate that claim in his Amended Complaint.
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 2 of 10 PageID: 58



initial Complaint for sua sponte dismissal, the Court dismissed

Plaintiff’s initial Complaint without prejudice. [Docket Nos. 2-

3.] Plaintiff timely filed the Amended Complaint, which is also

subject to screening by the Court. For the reasons expressed

herein, the Court will dismiss Plaintiff’s Amended Complaint with

prejudice.

I.     LEGAL STANDARD FOR SUA SPONTE DISMISSAL

       Once an application to proceed IFP has been granted, the Court

is required to screen the complaint (or, as here, the Amended

Complaint) and dismiss the action sua sponte “if, among other

things, the action is frivolous or malicious, or if it fails to

comply with the proper pleading standards.” See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013). Indeed, the Court must dismiss any claim, prior to

service, that fails to state a claim under which relief may be

granted under FED. R. CIV. P. 12(b)(6) and/or dismiss any defendant

who is immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b);

42 U.S.C. § 1997e(c).

       Federal Rule of Civil Procedure 8(a) requires that a complaint

contain:

     (1)   [A] short and plain statement of the grounds for the
           court’s jurisdiction, unless the court already has
           jurisdiction and the claim needs no new jurisdictional
           support;

     (2)   [A] short and plain statement of the claim showing
           that the pleader is entitled to relief; and

                                     2
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 3 of 10 PageID: 59




   (3)   [A] demand for the relief sought, which may include
         relief in the alternative or different types of
         relief.

FED. R. CIV. P. 8(a).

      To survive a sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to show

that the claim is factually plausible. Fowler v. UPMS Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that

allows   the   court   to   draw   the       reasonable   inference    that   the

defendant is liable for the misconduct alleged.” Fair Wind Sailing,

Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014). “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In screening a

complaint to verify whether it meets these standards, however,

this Court is mindful of the requirement that pro se pleadings

must be construed liberally in favor of the plaintiff. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972).

      A complaint is frivolous if it “lacks an arguable basis either

in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989)

(interpreting    the    predecessor      of    §   1915(e)(2),   the   former   §

1915(d)). The standard for evaluating whether a complaint is


                                         3
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 4 of 10 PageID: 60



“frivolous” is an objective one. Deutsch v. United States, 67 F.3d

1080, 1086-87 (3d Cir. 1995). A determination of “maliciousness”

requires a subjective inquiry into the litigant’s motivations at

the time of the filing of the lawsuit to determine whether the

action is an attempt to vex, injure, or harass the defendant. Id.

at 1086. Examples of malicious claims can include those that

“duplicate . . . allegations of another . . . federal lawsuit by

the same plaintiff.” Pittman v. Moore, 980 F.2d 994, 995 (5th Cir.

1993).

II.    JURISDICTION

       The Court exercises subject matter jurisdiction pursuant to

28 U.S.C. § 1331, as Plaintiff’s claims arise under federal laws.

III. DISCUSSION

       In    his   Amended   Complaint,    like   his   initial   Complaint,

Plaintiff challenges the constitutionality of his arrest, his

imprisonment, and the conditions of his confinement. The Court

dismissed the initial Complaint in its entirety, as the allegations

therein were insufficient to state a claim. [Docket No. 2, at 5-

11.]   The    Court   will   briefly   recap   the   deficiencies   that   it

discussed in its previous Opinion, before analyzing whether the

Amended Complaint adequately addressed those deficiencies.2


2 In its previous Opinion, the     Court explicitly directed Plaintiff
to “clarify and specifically        state his causes of action in an
amended complaint” if he felt       that the “Court ha[d] misconstrued
his claims.” [Docket No. 2,        at 11.] Because Plaintiff did not
                                       4
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 5 of 10 PageID: 61



      A.       False Arrest & Imprisonment (Officers Koob & Donohue)

      To state a claim for false arrest, a plaintiff must allege

that there was an arrest and that the officers did not have

probable cause to believe the plaintiff committed the offense for

which he was arrested. See Groman v. Twp. of Manalapan, 47 F.3d

628, 635 (3d Cir. 1995); Dowling v. City of Philadelphia, 855 F.2d

136, 141 (3d Cir. 1988). Likewise, a false imprisonment claim in

this type of case only exists where the police lack probable cause

to make the initial arrest. See Groman, 47 F.3d at 636. Plaintiff’s

claims for false arrest and false imprisonment, therefore, require

him to plead an absence of probable cause.

      Probable cause exists if, at the time of arrest, “the facts

and circumstances within [the officers’] knowledge and of which

they had reasonably trustworthy information were sufficient to

warrant    a    prudent   man   in   believing   that   the   petitioner   had

committed or was committing an offense.” Beck v. Ohio, 379 U.S.

89, 91 (1964). Courts recognize that probable cause determinations

must be made “on the spot” under pressure and do “not require the

fine resolution of conflicting evidence that a reasonable doubt or

even a preponderance standard demands.” Paff v. Kaltenbach, 204




indicate that the Court misconstrued his claims, and because the
Amended Complaint does not appear to add any new claims, the Court
will construe the claims of the Amended Complaint as being the
same as those in the initial Complaint.
                                        5
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 6 of 10 PageID: 62



F.3d 425, 436 (3d Cir. 2000) (quoting Gerstein v. Pugh, 420 U.S.

103, 121 (1975)).

      In its previous Opinion, the Court found that Plaintiff had

“fail[ed] to allege facts that would support [his] conclusory

statements” that the Officers’ initial stop of his vehicle “was

based on racial animus, as plaintiff was racially profiled by these

defendants,” and that the Officers “were aware that plaintiff had

not violated any laws.” [See Docket No. 2, at 6.] “Notably,” the

Court continued,

      Plaintiff does not allege that the Officers made any
      statements or took any actions that would suggest the
      stop was based on race. For example, although Plaintiff
      alleges that the Officers made statements suggesting a
      discriminatory animus against Plaintiff based on his
      Moorish faith (after Plaintiff presented his “Moorish
      National Identification Card”), Plaintiff does not claim
      that the Officers made any similar statements about his
      race.

[Id. at 6-7.] The Court further found that the Complaint itself

suggested that there was probable cause for the arrest: “Indeed,

Plaintiff admits that the Officers found contraband in the vehicle

. . . and that Plaintiff refused to comply with the Officers’

repeated requests to provide a valid government ID.” [Id. at 7.]

Therefore, the Court dismissed the false arrest and imprisonment

claims, though it granted Plaintiff the opportunity to amend his

Complaint, provided that he could “support his allegation of racial

profiling with ‘more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.’” [Id. (quoting Iqbal, 556 U.S. at 678).]

                                     6
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 7 of 10 PageID: 63



       Plaintiff’s Amended Complaint does not adequately address the

deficiencies        the     Court     previously      noted.     With      respect   to

Plaintiff’s allegations of racial discrimination, the Amended

Complaint adds only one arguably relevant new accusation: that the

Officers asked, “Are you Black guys selling drugs to the White

guy?” [Docket No. 4, at 5.] This comment, even when considered

with    all    of     the   allegations      of     the    Amended     Complaint,    is

insufficient to support Plaintiff’s conclusory assertion that

racial       discrimination         was    the    reason      behind    his    arrest.

Plaintiff’s Amended Complaint still offers nothing “more than an

unadorned,            the-defendant-unlawfully-harmed-me                   accusation.”

Therefore, the Court will dismiss Plaintiff’s claims of false

arrest and imprisonment.

       B.     Conditions of Confinement (Lombardo)

       Pursuant       to    the    Due    Process    Clause    of    the    Fourteenth

Amendment, prison officials must satisfy “basic human needs — e.g.,

food, clothing, shelter, medical care, and reasonable safety.”

Helling v. McKinney, 509 U.S. 25, 32 (1993). However, “a detainee

seeking to show unconstitutional conditions of confinement must

clear    a    ‘high    bar’   by    demonstrating         ‘extreme   deprivations.’”

Cartegena v. Camden Cnty. Corr. Facility, 2012 WL 5199217, at *3

(D.N.J. Oct. 19, 2012) (citing Chandler v. Crosby, 379 F.3d 1278,

1298 (11th Cir. 2004)). The due process analysis requires courts

to consider whether the totality of the conditions “cause inmates

                                             7
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 8 of 10 PageID: 64



to endure such genuine privations and hardship over an extended

period of time, that the adverse conditions become excessive in

relation to the purposes assigned to them.” Hubbard v. Taylor, 538

F.3d 229, 233 (3d Cir. 2008) (quoting Bell v. Wolfish, 441 U.S.

520, 542 (1979)).

      A plaintiff alleging a § 1983 claim for a constitutional

violation must allege facts showing each defendant’s personal

involvement in the alleged misconduct. Evancho v. Fisher, 423 F.3d

347, 353 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.3d

1195, 1207 (3d Cir. 1988)). In its previous Opinion, the Court

noted that,

      [i]n this case, the extent to which Plaintiff claims
      that Lombardo was personally involved in the conditions
      are (1) that Plaintiff lodged a complaint with Lombardo,
      who visited Plaintiff’s jail cell and refused to move
      him “because of his religious beliefs,” and (2) that
      Lombardo held Plaintiff “incommunicado” for an extended
      period of time by denying visits and intercepting
      Plaintiff’s mail.

[Docket No. 2, at 8-9.]

      “However,” the Court continued, “Plaintiff does not state

when he first complained to Lombardo about the unsatisfactory

conditions. For that matter, he does not even allege that Lombardo

caused Plaintiff to be subjected to the alleged conditions.” [Id.

at 9.] Unable to “decipher the nature or timing of Lombardo’s

personal involvement in the alleged conditions of confinement,”

the Court dismissed the claim. [See id.] Nevertheless, the Court


                                     8
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 9 of 10 PageID: 65



indicated that Plaintiff could file an amended complaint “to

clarify    Lombardo’s      involvement   in   the    allegedly      deficient

conditions or name other officials or guards who were personally

involved.”    [Id.]   The   Court   instructed   Plaintiff    to     “include

specific facts” in the Amended Complaint, “such as the dates and

length of his confinement, any specific individuals who were

involved in creating or failing to remedy the conditions of

confinement, and any other relevant facts regarding the conditions

of confinement.” [Id.]

      In   his   Amended    Complaint,   Plaintiff    added   two    factual

allegations relevant to this claim. First, he alleges that “[w]hen

[he] complained to officers that he needed a shower and a bed to

sleep on he was told that defendant Lombardo had ordered that

Plaintiff be treated harshly so that he would know ‘who runs the

jail.’” [Docket No. 4, at 8.] Second, Plaintiff alleges that

“Warden Lombardo stated to Plaintiff that [Plaintiff] would be

taught a lesson on being submissive while in [Lombardo’s] jail.”

[Id.]

      While these changes do provide more context with respect to

Lombardo’s alleged involvement, they do not fully address the

deficiencies previously noted. The Amended Complaint still does

not specify the dates of Plaintiff’s confinement                 or when he

allegedly contacted Lombardo. Nor does it allege that Plaintiff’s

complaints were not remedied in any way. If Plaintiff is truly

                                     9
Case 1:19-cv-17577-RMB-KMW Document 6 Filed 04/01/21 Page 10 of 10 PageID: 66



making the troubling allegation that he had no access — whether in

his cell or elsewhere — to running water, toilet facilities, a

sink, a shower, or any other basic necessities for the entire time

that he was being held, then he should allege that specifically.3

However,    his   failure     to   have    done   so   thus   far   renders   his

conditions of confinement claim insufficient. Therefore, the Court

will dismiss that claim.

IV.   CONCLUSION

      Because     Plaintiff    has    failed    to   remedy   the   deficiencies

outlined in the Court’s previous Opinion, and for the reasons

expressed    above,   the     Court    will     DISMISS   Plaintiff’s   Amended

Complaint. The false arrest and false imprisonment claims will be

dismissed WITH PREJUDICE. The conditions of confinement claim will

be dismissed WITHOUT PREJUDICE. Plaintiff may seek to file a second

amended complaint, remedying the deficiencies of his conditions of

confinement claim outlined above, within twenty-one (21) days of

this Opinion and the corresponding Order. An accompanying Order

shall issue.


April 1, 2021                                  s/Renée Marie Bumb
Date                                           RENÉE MARIE BUMB
                                               United States District Judge

3 The Court takes this opportunity specifically to warn Plaintiff.
During the course of the litigation, if it becomes evident that
Plaintiff did not in fact have a good faith belief that his factual
contentions had evidentiary support, the Court will not hesitate
to consider the full range of appropriate sanctions, up to and
including filing preclusion. FED. R. CIV. P. 11(c).
                                          10
